Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 18-25 are currently pending.  Claim 18 stands amended.
Priority
Instant application 16871406, filed 5/11/2020 claims priority as follows:

    PNG
    media_image1.png
    92
    422
    media_image1.png
    Greyscale
.
Response to Applicant Argument/Amendment
In the response received 11/22/2021, Applicant amended claim 1 by including the limitation “the alkyl ammonium metal mixed-halide film is substantially pin-hole free”.
In view of Applicant argument and amendment, the rejection of record is withdrawn.  However, the rejection is reapplied with a new reference.  Further, Applicant amendment lead to an additional rejection under 112 second paragraph (see below).
Claim Rejection -- 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20160035917 (“the ‘917 publication”, filed on August, 2014).
The ‘917 publication teaches films containing either or both tin and lead and that these two films can be deposited on top of each other as a matter of choice.  For example:

    PNG
    media_image2.png
    290
    294
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    281
    279
    media_image3.png
    Greyscale
.
In this case, the ‘917 publication teaches for example at [0024] common metals, cations, and common anions.  Further, the ‘917 publication teaches at [0025] that X is at least one of 
The ‘917 publication fails to teach an embodiment having both films in a working device.
However, it would have been prima facie obvious to one having ordinary skill in the art to make a device using multiple films having some layers with mixed halogens because the ‘917 publication suggests that all layers are capable of having multiple halogens, and further, the ‘917 publication suggest the same cations and metals as required by the instant claims.  Further, the ‘917 publication teaches overlapping film thickness.  The choice between halogens is limited to 4 and the ‘917 publication suggests each one of them.  The ‘917 publication suggests multiple films if needed.  With respect to the “substantially pin-hole free” , if the structure is met one would expect the pin-hole free limitation to be met, otherwise there is a written description issue.  The ‘917 publication teaches a grain size of 0.5T which is 0.5(100 nm – 300 nm), thus, the 1-micron grain size as found in claim 24 is not met by this publication.

Claim Rejection – 112 second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim includes the word “substantially”.  It is unclear what the metes and bounds of a substantially pin-hole free means.  There is no indication of where the range begins or ends, or even the scale of a pin hole.  Applicant should amend the claims to include a specific range of pin-hole.  This would overcome the instant rejection.  The dependent claims do not resolve this issue with claim 18.

Claim Objection
Claims 18-19, 23-24 objected to because of the following informalities:  The claims contain the word “about”.  This does not rise to the level of a 112 second rejection but either a range should be added or the “about” should be removed.  Appropriate correction is required.

Conclusions
	No claims allowed.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622